Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is in response to the Amendment filled on 11/30/2021. The amendment has been entered. Claims 1, 8, 11 and 17 have been amended. Claims 1-20 are pending, with claims 1, 11 and 17 being independent in the instant application.
Response to Arguments
3.	 Applicant's Arguments/Remarks filed on 11/30/2021 on page 6 regarding “Claim Objection” and Claim Rejections - 35 USC § 112 have been fully considered and are found persuasive in view of the amended claims.
	Applicant's Arguments/Remarks on page 6-8 regarding 35 U.S.C. 102 rejections have been fully considered and are found persuasive in view of the presented Arguments/Remarks by the Applicant. Therefore, the previous rejection regarding 35 U.S.C. 102 being withdrawn in this current office action. However, a new ground of rejections is made as 35 U.S.C. 103 detailed below. 
	Applicant's Arguments/Remarks on page 8-9 regarding 35 U.S.C. 103 rejections have been fully considered and are found persuasive in view of the presented Arguments/Remarks by the Applicant. However, a new ground of rejections is made below. Therefore, the previous rejections Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over a conference paper “Learning constitutive equations of physical components with constraints discovery” by Ion Matei et al. (hereinafter Matei) and in view of a NPL paper “A framework for similarity recognition of CAD models” by Leila Zehtaban (hereinafter Leila).
Regarding claim 1, Matei teaches A method comprising: (Matei discussed in page 4820 (at left col.) under section ‘Component feasibility’, the unknown constitutive equations of a component are represented by a system of equations being assumed and w is the vector of unknown parameters. In order to learn w, it is assumed to have access to a set of measurements ym over some time interval, that give indirect information about the behavior of the component. The measurements are used to solve a nonlinear least-square problem with constraints, where W is the unknown feasibility set. The objective of this paper is to come up with a method that can jointly learn the optimal w, a local representation of the set W. Therefore, Matei teaches a method for determining the optimal parameters/feasibility set of W, which provide indirect information about the behavior of a component). the system utilizing a diagnosis engine, the diagnosis engine using a lumped parameter model of the system for diagnosis; (Examiner would interpret the “lumped parameter model of the system” from conventional meaning in the art such as: “The lumped-element model of electronic circuits makes the simplifying assumption that the attributes of the circuit, resistance, capacitance, inductance, are concentrated into idealized electrical components; resistors, capacitors, and inductors, etc. joined by a network of perfectly conducting wires, that approximate the behavior of the distributed system under certain assumptions.” Matei discussed in page 4819 under ‘Introduction’, the interconnections of physical components in a physical system, the constitutive equations of the physical system by enabling a range of model-based analytics methods i.e. by including model-based diagnosis features in their products. It has been discussed in page 4820 under ‘Definition 1.1’, a component model is feasible when used in a system model and unknown constitutive equations of a component are represented by a system of equations, where G is a differentiable vector valued function, w is the vector of unknown parameters. In order to learn w, it is assumed to have access to a set of measurements ym over some time interval, that give indirect information about the behavior of the component. The measurements are used to solve a nonlinear least-square problem with constraints, measurements being predicted that is based on the current value of w. where W is the unknown feasibility set. The objective of this paper is to come up with a method for determining the optimal parameters or feasibility set of W, which provide indirect information about the behavior of a component. 
Moreover, Matei discussed in page 4823 under section V, about a model of the nonlinear resistor “R_nonlin in the Cauer filter” shown in Figure 2, output measurement is the voltage across the resistor R4 and the voltage provides indirect information about the nonlinear resistor behavior. The circuit shown in this figure 2 is an example of ‘lumped parameter model’, where the parameter values being learned by a representation of the feasibility set corresponding to w. A three- dimensional vector of parameters being chosen to have a descriptive 3D representation of the feasible sets. It has been mentioned at the same page (at right col.), that simulations of a Functional Mockup Unit (FMU) being generated from the Modelica description of the electrical optimum parameters of a non-linear resistor, is referred as diagnosis engine and this learning procedure to accumulate data for learning the model for the feasibility constraints is referred as “lumped parameter model of the system for diagnosis”. It is understood from the above discussion, the physical system utilized the diagnosis engine).
Matei teaches performing a proximity search in the … model to find groups of components that may be affected by resistive or parasitic interactions between individual components in the groups; (Examiner would consider the “proximity search” in light of Specification at para [0024]. Matei discussed in page 4819 under ‘Introduction’, a parametric mathematical model being selected for the constitutive equations (the system variables attached to its components and have relations between them), then the parameters and a representation/model of the parameter constraints being learned. A representation for parameter constraints helps to decrease the complexity of the search and enables a physical interpretation of the component model. In page 4820 under section II, two pins or connectors components, has been shown in Figure 1, each connector has two variables: a flow variable f and a potential like variable x. Depending on the physical domain, the flow variable can be current (electric), or heat flow rate (thermal). The variable x can represent electric potential (electric), angle (rotational mechanics) or temperature (thermal). It has been discussed in page 4820-4821 under section III, a parametric model for G has been chosen, to learn its parameters to best match the experimental data. Some points with high uncertainty feasibility set of w improves. At each iteration k, the optimization algorithm generates data points in its search and the search requires function evaluations, which in turn require the simulation of the model. Hence each point tested while searching for a better point at iteration k is labeled as feasible or infeasible, depending on the success of the simulation. Therefore, it is understood the “proximity search” being performed in this scenario (as discussed above), to find the groups of components (to find the feasibility set of parameters) and check resistive or parasitic interactions (e.g. heat flow rate, temperature or thermal) happened between individual components in the groups, i.e. by performing the iteration optimization algorithm generates data points in its search and each point tested while searching for a better point at iteration k is labeled as feasible or infeasible, depending on the success of the simulation. It is considered, if the outcome of simulation result becomes infeasible, then the group of components in the model get affected by the parasitic interactions).
Matei teaches augmenting the lumped parameter model by adding elements that emulate the resistive or parasitic interactions between the individual components in the groups; (Under BRI, Examiner would consider the “emulate” as “simulation” (conventional meaning in the art). Matei discussed in page 4820-4821 under section III, a parametric model for G has been chosen, to learn its parameters to best match the experimental data. Some points with high uncertainty being tried to stay close to parameter values that decrease the cost function J(w) and J is the cost function, constraint functions related to the feasibility set. They evolve with feasibility set of w improves. The feasibility of a point w by a binary function is modeled, where p(w) = 1 if w is feasible and zero otherwise. At each iteration k, the optimization algorithm generates data points in its search and the search requires function evaluations, which in turn require the simulation of the model. Hence each point tested while searching for a better point at iteration k is labeled as feasible or infeasible, depending on the success of the simulation. In the beginning of the iterative process, the search towards points with high uncertainty, helping this way explore points that were not visited before. The iteration stops after k steps, when the data-set Sk is sufficiently large and informative so that the resulting feasibility model closely matches the entire landscape defined by p(w). Still, it can provide a good local representation of the feasibility set along the trajectory generated as part of the optimization process. Here, the augmentation or elements being added to the lumped parameter model (parametric model G, in above example) at each iteration k, the searching being performed towards points with high uncertainty i.e. the data-set or data points being that simulated in order to search parasitic interactions between the individual components in the groups (if p(w) = 0, w has infeasible values)).
and Matei teaches using the augmented lumped model by the diagnosis engine to perform the diagnosis on the system. (Matei discussed in page 4820-4821 under section III, the lumped model (parametric model G) being simulated to perform the searches towards the data-set or data points (with high uncertainty) at each iteration of k, to test each point, while searching for a better point at iteration k is labeled as feasible or infeasible, depending on the success of the simulation. Moreover, in page 4823 under section V (at right col.), it has been mentioned, that simulations of a optimum parameters of a non-linear resistor, is referred as diagnosis engine and this learning procedure to accumulate data for learning the model for the feasibility constraints is referred as “augmented lumped model”. Because, it has been mentioned in page 4824 under ‘Conclusion’, data have been accumulated for learning the model for the feasibility constraints and the feasibility constraint model depends on the optimization algorithm used, (since each of them generates different search trajectory). The proposed algorithms were used for learning the parameters of a non-linear resistor, therefore, it is understood from the above discussion, the diagnosis engine utilized/used the “augmented lumped model” to perform the diagnosis on the system).
However, Matei does not explicitly teach accessing a computer aided design (CAD) model of a system, performing proximity search in the CAD model …; 
Leila teaches accessing a computer aided design (CAD) model of a system, (Leila discussed in page 277 under section 3, the proposed system architecture is depicted in Fig. 4, the application consists of five basic modules, each of which interacts with other specific modules such as CAD model index, CAD model repository, CAD model files etc. Therefore, Leila teaches a computer aided design (CAD) model of a system accessed or utilized, a framework for feature recognition and similarity retrieval of a CAD model).
Leila teaches performing a proximity search in the CAD model …; (Under BRI, Examiner would construe the “proximity search” as “analysis of distance between two components” according to the Spec. of current Application at para [0028], Leila discussed in page 279 under section 4, a distance function defines a distance/similarity between each pair of components of a group. To compute the distance function the cosine coefficient method has been applied. In Fig. 4, it can be seen, the distance function is performed by the CAD model of Application architecture. Therefore, Leila teaches performing the proximity search or analysis between two components of a group in the CAD model).
Therefore, Matei and Leila are analogous art because they are related in optimizing the product design by applying the reusability of a component model. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Matei and Leila before him or her, to modify the diagnosis task performed by the diagnosis engine of a system of Matei, to include accessing of computer aided design (CAD) model of a system and performing the proximity search or analysis between two components of Leila. The suggestion/motivation for doing so would have been obvious by Leila because a computer aided design (CAD) model of a system being accessed or utilized and a distance function defines a distance/similarity between each pair of components of a group, that is performed by the CAD model of Application architecture (Leila disclosed Leila with Matei to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Matei and Leila teaches The method of claim 1, wherein Matei teaches performing the diagnosis comprises real-time 15monitoring of the system. (Matei discussed in page 4819-4820, under ‘Introduction’, an acausal model for the unknown component being proposed which is included in the system model, the DAE (differential algebraic equation 1) is solvable and the trajectory of x(t) and z(t) over some time interval and for some initial conditions. In order to learn the vector of unknown parameters w, it has been assumed to have access a set of measurements ym over some time interval. Moreover, in page 4823, under section V, the goal of learning the model of the nonlinear resistor (shown in Fig. 2) being mentioned, where the output being measured across the resistor R4, is the voltage over a time interval of 100s. Therefore, Matei teaches performing the diagnosis comprises real-time monitoring of the system).
Regarding claim 3, Matei and Leila teaches The method of claim 1, wherein Matei teaches performing a post-hoc diagnosis after a failure of the system. (Matei discussed in page 4822 under section IV, if a simulation fails, still it is needed to let the optimization algorithm know that it hit an infeasible point and encourage it to leave that search region and an equivalent cost function is evaluated in this case. Based on the points U = {w1,w2,...,wm} be the infeasible points discovered so far, an approximate equation for p(w) being evaluated (Equation 9). Therefore, it is understood that a post-hoc diagnosis being performed after a failure of the system (as discussed)).
Regarding claim 7, Matei and Leila teaches The method of claim 1, further Matei teaches comprising performing a component classification of an abstract syntax tree of the lumped parameter model to determine resistive components. (Examiner would interpret the “abstract syntax tree” from conventional meaning in the art such as: a binary tree or “binary search tree” where each node can have two child nodes. Matei discussed in page 4820-4821, under section II, a parametric model for G being chosen to learn its parameters to best match the experimental data and the feasibility of a point w by a binary function being modeled as p(w) = 1 if w is feasible and zero otherwise. Moreover, the behavior of the system is described by a set of algebraic equations, where the variables of all components are computed simultaneously and components being modeled by including derivatives of the component’s variables. It might be appeared such as, 2 × (n + 1) + 2 × (m + 1) variables and only two equations (G remains a two-dimensional vector valued function). For these type of components however, only the higher order derivatives are unknown variables, while the lower order derivatives are assumed known from the previous integration step. From this above discussion, it is understood that abstract syntax tree (AST) concept being implemented in performing a component classification because binary function being modeled in order to determine the feasible points (e.g. p(w) = 1 or 0)  for lumped parameter model (to determine resistive components). The behavior of the system is described by a set of algebraic equations, where derivatives of the component’s variables appeared such as two-dimensional vector valued function being used in two nodes or order (higher and lower order have derivatives, as described above). Therefore, Matei teaches performing a component classification of an abstract 
Regarding claim 8, Matei and Leila teaches The method of claim 7, wherein Matei teaches determining the resistive components comprises analyzing the abstract syntax tree to determine known resistive components. (Matei discussed in page 4820-4821, under section II about resistive components being determined by abstract syntax tree (AST). It has been discussed in page 4822, under section III, at the beginning of learning parameters for a parametric model for G, no information about the feasibility set is available, then it is needed to gradually acquire data, optimize the parameters of G and build a model for the feasibility set. A sequential scheme has been  proposed, where exploration of points with high uncertainty has been encouraged, and assuming parameter values as close to minimum the cost function J(w). In this scheme, gi(w) are constraint functions related to the feasibility set and they evolved with each iteration k, where the feasibility set of w improves. The feasibility of every possible point or the data set of points (for which the feasibility was tested) are the known resistive components being determined in this scenario).
Regarding claim 9, Matei and Leila teaches The method of claim 8, wherein Matei teaches determining the resistive components comprises applying a machine learning regression algorithm to components of the abstract syntax tree 10to solve a constrained optimization problem. (Examiner would interpret the ‘machine learning regression algorithm’ (from conventional meaning in the art), as allowing machines to learn the relationships within the data provided and make predictions using them. So, this is kind of model prediction where predicted output is a continuous Matei discussed in page 4820-4821, under section II about resistive components being determined by abstract syntax tree (AST). Matei disclosed in page 4819, under ‘Introduction’: “An acausal system is composed of variables attached to its components and relations between them. The relations are induced by the parameterized constitutive equations and the connections between components. The parameters of the constitutive equations are usually constrained within some feasibility set.” In page 4820, it has been discussed, the cost function J(w) are the predicted measurements based on the current value of w and represents a sequence of instances at which measurements are taken. At same page under section II, it has been mentioned about a linear regression model G, where W is a matrix of parameters. Moreover, in page 4821, under section III, Matei discussed that a local representation of the feasibility set being provided along the trajectory generated as part of the optimization process and the approach has been summarize in Algorithm 1, where Line 6 solves the constrained optimization problem. Therefore, Matei teaches by applying a machine learning regression algorithm to components of the abstract syntax tree, the resistive components being determined and a constrained optimization problem has been solved in this scenario).
Claims 4-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matei and Leila and further in view of a NPL paper “The Case for a Hybrid Approach to Diagnosis: A Railway Switch” by Ion Matei (hereinafter Matei 1).
Regarding claim 4, Matei and Leila teaches The method of claim 1, the proximity search in the CAD model, however, Matei and Leila do not explicitly teach involves proximity search … involves computing a distance field for rigid bodies that represent the individual components.
wherein Matei 1 teaches the proximity search … involves computing a distance field for rigid bodies that represent the individual components. (Matei 1 discussed in page 228-229 under section 3.4: “The lock-pin referred in this fault mode connects the point machine with the drive rod that transfers the motion to the switch blades. More precisely, it locks the drive rod to the point machine … The lock-pin fault affects stability the connection point between the drive rod and the point machine. It has been discussed under heading ‘Misaligned adjuster bolts’: “In this fault mode the bolts of the adjuster deviate from their nominal position … For example in a left-to-right motion, if the left bolt moves to the right, the contact happens earlier. The reason is that since the distance between the two bolts decreases, the left bolt reaches the adjuster faster. As a result, when the drive rod reaches its final position, there may be a gap between the right switch blade and the right stock rail.” Here, the lock-pin connects the point machine with the drive rod are the examples of rigid bodies. The proximity search being performed by measuring the distance between the two bolts decreases when in fault mode the bolts of the adjuster deviate from their nominal position (as an example left-to-right motion, the left bolt moves to the right, the contact happens earlier). It has been discussed that the gap or distance being measured between the right switch blade and the right stock rail when the drive rod reaches its final position. Therefore, Matei 1 teaches proximity search involves computing a distance field for rigid bodies that represent the individual components i.e. distance or gap being calculated between two components “two bolts” for rigid bodies (e.g. drive rod)).
Matei, Leila and Matei 1 are analogous art because they are related in computing the distance between two components of a design. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Matei, Leila and Matei 1 before him or her, to modify the accessing of computer aided design (CAD) model of a system and performing the proximity search or analysis between two components of Matei and Leila, to include the performing of proximity search by computing the distance or gap between components for rigid bodies of Matei 1. The suggestion/motivation for doing so would have been obvious by Matei 1 because the proximity search being performed by measuring the distance between the two bolts decreases when in fault mode the bolts of the adjuster deviate from their nominal position (as an example left-to-right motion, the left bolt moves to the right) (Matei 1 disclosed in page 229 under section 3.4). Therefore, it would have been obvious to combine Matei 1 with Matei and Leila to obtain the invention as specified in the instant claim(s).
Regarding claim 5, Matei and Leila teaches The method of claim 4, (as discussed above), however, Matei and Leila do not explicitly teach at least one of the rigid bodies moves relative to others of the rigid bodies in the system, the distance field calculated using a workspace of 25the at least one rigid body.
wherein Matei 1 teaches at least one of the rigid bodies moves relative to others of the rigid bodies in the system, the distance field calculated using a workspace of 25the at least one rigid body. (Matei 1 disclosed in page 227, under section 3.1: “The point machine is the component of the railway switch system that is responsible for moving the switch blades and locking them in the final position until a distance between the two bolts decreases, the left bolt reaches the adjuster faster. As a result, when the drive rod reaches its final position, there may be a gap between the right switch blade and the right stock rail. In contrast, if the left bolt moves to the left the contact happens later. The model of the adjuster includes parameters that can set the positions of the bolts, and therefore the effects of this fault mode can be modeled without difficulty.” Here, the adjuster links the drive rod connected to the point machine to the switch blades (according to Fig. 5), it is considered the workspace of the at least one rigid body is the adjuster where two bolts (left and right bolts) are connected and the gap or distance being performed between the two bolts (gap decreases, when the left bolt reaches the adjuster faster). Therefore, Matei 1 teaches one of the rigid bodies moves relative to others of the rigid bodies (as an example, in a left-to-right motion, the left bolt moves to the right) in the railway switch system, the distance field calculated using a workspace (adjuster) of one rigid body).
Regarding claim 6, Matei and Leila teaches The method of claim 4, (as discussed above), however, Matei and Leila do not explicitly teach the proximity search comprises determining an exterior medial axis by evaluating non-differentiable points on the distance field at points outside the rigid bodies.
wherein Matei 1 teaches the proximity search comprises determining an exterior medial axis by evaluating non-differentiable points on the distance field at points outside the rigid bodies. (According to Spec. of current Application at para Matei 1 discussed in page 228-229 under section 3.4, the lock-pin connects the point machine with the drive rod are the examples of rigid bodies. The proximity search being performed by measuring the distance between the two bolts decreases when in fault mode the bolts of the adjuster deviate from their nominal position (as an example left-to-right motion, the left bolt moves to the right, the contact happens earlier). The gap or distance being measured between the right switch blade and the right stock rail when the drive rod reaches its final position. In contrast, if the left bolt moves to the left the contact happens later. Therefore, Matei 1 teaches exterior medial axis (contact points) by evaluating non-differentiable points on the distance field (the contact happens earlier, for left-to-right motion and contact happens later when left bolt moves to the left) outside the rigid bodies). 
Regarding claim 17, Matei teaches perform a diagnosis … using a lumped parameter model; (Matei discussed in page 4820 under ‘Definition 1.1’, a component model is feasible when used in a system model and unknown constitutive equations of a component are represented by a system of equations, where G is a differentiable vector valued function, w is the vector of unknown parameters. In order to learn w, it is assumed to have access to a set of measurements ym over some time interval, that give indirect information about the behavior of the component. The objective of this paper is to come up with a method for determining the optimal parameters or feasibility set of W, which provide indirect information about the behavior of a component. Moreover, it has been discussed in page 4823 under section V, about a model of the nonlinear resistor “R_nonlin in the Cauer filter” shown in Figure 2, output measurement is the parameter values being learned by a representation of the feasibility set corresponding to w. A three- dimensional vector of parameters being chosen to have a descriptive 3D representation of the feasible sets. It has been mentioned at the same page (at right col.), that simulations of a Functional Mockup Unit (FMU) being generated from the Modelica description of the electrical circuit model in the learning process of finding optimized or feasible parameter values of w. Therefore, the simulation implemented in Python by using algorithms (performed in a computing system) in order to find the optimum parameters of a non-linear resistor, is referred as diagnosis engine and this learning procedure to accumulate data for learning the model for the feasibility constraints is referred as “lumped parameter model of the system for diagnosis”. Therefore, Matei teaches performing a diagnosis by utilizing/ using a lumped parameter model).  
Matei teaches an apparatus comprising a processor configured to perform: Matei discussed in page 4823 under section V (at right col.), simulations of a Functional Mockup Unit (FMU) being generated from the Modelica description of the electrical circuit model and this procedure was implemented in Python by using algorithms from the optimization package in Python’s SciPy library. Therefore, it is understood that the simulation being executed in an apparatus (computer device/system) comprises a processor, where the software or different algorithms being implemented to perform this whole simulation procedure). perform a proximity search in the … model to find groups of components that may be affected by resistive or parasitic interactions between individual components in the groups; (Matei discussed in page 4819 under ‘Introduction’, a parametric mathematical model being selected for the constitutive equations (the system variables attached to its components and have relations between them), then the parameters and a representation/model of the parameter constraints being learned. A representation for parameter constraints helps to decrease the complexity of the search and enables a physical interpretation of the component model. In page 4820 under section II, two pins or connectors components, has been shown in Figure 1, each connector has two variables: a flow variable f and a potential like variable x. Depending on the physical domain, the flow variable can be current (electric), or heat flow rate (thermal). The variable x can represent electric potential (electric), angle (rotational mechanics) or temperature (thermal). It has been discussed in page 4820-4821 under section III, a parametric model for G has been chosen, to learn its parameters to best match the experimental data. Some points with high uncertainty being tried to stay close to parameter values that decrease the cost function J(w) and J is the cost function, constraint functions related to the feasibility set. They evolve with each iteration k, the feasibility set of w improves. At each iteration k, the optimization algorithm generates data points in its search and the search requires function evaluations, which in turn require the simulation of the model. Hence each point tested while searching for a better point at iteration k is labeled as feasible or infeasible, depending on the success of the simulation. Therefore, it is understood the “proximity search” being performed in this scenario (as discussed above), to find the groups of components (to find the feasibility set of parameters) and check resistive or parasitic interactions (e.g. heat flow rate, temperature or thermal) happened between individual 
Matei teaches augment the lumped parameter model by adding elements that emulate the resistive or parasitic interactions between the individual components in the groups; (Under BRI, Examiner would consider the “emulate” as “simulation” (conventional meaning in the art). Matei discussed in page 4820-4821 under section III, a parametric model for G has been chosen, to learn its parameters to best match the experimental data. Some points with high uncertainty being tried to stay close to parameter values that decrease the cost function J(w) and J is the cost function, constraint functions related to the feasibility set. They evolve with each iteration k, the feasibility set of w improves. The feasibility of a point w by a binary function is modeled, where p(w) = 1 if w is feasible and zero otherwise. At each iteration k, the optimization algorithm generates data points in its search and the search requires function evaluations, which in turn require the simulation of the model. Hence each point tested while searching for a better point at iteration k is labeled as feasible or infeasible, depending on the success of the simulation. In the beginning of the iterative process, the search towards points with high uncertainty, helping this way explore points that were not visited before. The iteration stops after k steps, when the data-set Sk is sufficiently large and informative so that the resulting feasibility model closely matches the entire landscape defined by p(w). Still, it can provide a good local 
Matei teaches the diagnosis engine is operable to use the augmented lumped model to perform the diagnosis on the system. (Matei discussed in page 4820-4821 under section III, the lumped model (parametric model G) being simulated to perform the searches towards the data-set or data points (with high uncertainty) at each iteration of k, to test each point, while searching for a better point at iteration k is labeled as feasible or infeasible, depending on the success of the simulation. Moreover, in page 4823 under section V (at right col.), it has been mentioned, that simulations of a Functional Mockup Unit (FMU) being generated from the Modelica description of the electrical circuit model in the learning process of finding optimized or feasible parameter values of w. Therefore, the simulation implemented in Python by using algorithms (performed in a computing system) in order to find the optimum parameters of a non-linear resistor, is referred as diagnosis engine and this learning procedure to accumulate data for learning the model for the feasibility constraints is referred as “augmented lumped model”. Because, it has been mentioned in page 4824 under ‘Conclusion’, data have been accumulated for learning the model for the feasibility constraints and the feasibility constraint model depends on the optimization algorithm used, (since each of them generates different search trajectory). The proposed 
However, Matei does not explicitly teach accessing a computer aided design (CAD) model of a system, performing proximity search in the CAD model …; 
Leila teaches accessing a computer aided design (CAD) model of a system, (Leila discussed in page 277 under section 3, the proposed system architecture is depicted in Fig. 4, the application consists of five basic modules, each of which interacts with other specific modules such as CAD model index, CAD model repository, CAD model files etc. Therefore, Leila teaches a computer aided design (CAD) model of a system (proposed system architecture in Fig. 4) e.g. being accessed or utilized, a framework for feature recognition and similarity retrieval of a CAD model).
Leila teaches performing a proximity search in the CAD model …; (Under BRI, Examiner would construe the “proximity search” as “analysis of distance between two components” according to the Spec. of current Application at para [0028], Leila discussed in page 279 under section 4, a distance function defines a distance/similarity between each pair of components of a group. To compute the distance function the cosine coefficient method has been applied. In Fig. 4, it can be seen, the distance function is performed by the CAD model of Application architecture. Therefore, Leila teaches performing the proximity search or analysis between two components of a group in the CAD model).
However, Matei and Leila do not explicitly teach A system comprising: a target system comprising instrumentation that monitors performance of the target system; a diagnosis engine coupled to the instrumentation of the target system and configured to perform a diagnosis on the target system …; 
Matei 1 teaches A system comprising: a target system comprising instrumentation that monitors performance of the target system; (Matei 1 discussed in page 225 under section 1.1 and Abstract, In model-based approaches ‘Fault Detection and Isolation’ (FDI) and Model-Based Diagnosis (MBD), the diagnosis engine is provided with a model of the system, values of the parameters of the model and values of some of its inputs and outputs. Its main goal is to determine from only this information whether the system is malfunctioning. The solution uses a fault-augmented physics-based model to extract meaningful behavioral features corresponding to the normal and abnormal behavior. These features together with experimental training data are used to build a data-driven statistical model used for classifying the behavior of the system based on observations. The target system being mentioned as “railway switch” in page 225 under ‘Introduction’. In page 226 under section 2, the instrumentation of the target system being described, “The rail switch assembly considered in this paper is shown Figure 2. the component responsible for moving the switch blades is the point machine. The point machine has two sub-components: a servo-motor (generates rotational motion) and a gear-cam mechanism …”. Moreover, it has been discussed about monitoring the performance of the target system in same page under section 2, “The adjuster transfers the motion from the point machine to the load (switch blades) through a drive rod. In particular, by adjusting two bolts, the adjuster controls the time Matei 1 teaches a system comprising a target system (railway switch) comprising instrumentation that monitors performance of the target system (as discussed above)).
Matei 1 teaches a diagnosis engine coupled to the instrumentation of the target system and configured to perform a diagnosis on the target system … (Matei 1 discussed in page 225-226 under section 1.1: “In model-based approaches (FDI and MBD), the diagnosis engine is provided with a model of the system, values of the parameters of the model and values of some of its inputs and outputs. Its main goal is to determine from only this information whether the system is malfunctioning, which components might be faulty and what additional information need to be gathered (if any) to identify the faulty components … general diagnostic reasoning engines that perform a variety of diagnostic tasks via on-line reasoning, and inference of a system’s global behavior from the automatic combination of physical components ...” It has been discussed under section 2, where the instrumentation of the target system (railway switch) being described and mentioned rail switch assembly (shown Figure 2.), have component for moving the switch blades in the point machine. The switch blades are Matei 1 teaches a diagnosis engine coupled to the instrumentation of the target system and configured to perform a diagnosis on the target system).
Therefore, Matei, Leila and Matei 1 are analogous art because they are related in computing the distance between two components of a design. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Matei, Leila and Matei 1 before him or her, to modify the accessing of computer aided design (CAD) model of a system and performing the proximity search or analysis between two components of Matei and Leila, to include the performing of proximity search by computing the distance or gap between components for rigid bodies of Matei 1. The suggestion/motivation for doing so would have been obvious by Matei 1 because the proximity search being performed by measuring the distance between the two bolts decreases when in fault mode the bolts of the adjuster deviate from their nominal position (as an example left-to-right motion, the left bolt moves to the right) (Matei 1 disclosed in page 229 under section 3.4). Therefore, it would have been obvious to combine Matei 1 with Matei and Leila to obtain the invention as specified in the instant claim(s).
Matei, Leila and Matei 1 teach The system of claim 17, are incorporating the rejections of claims 2-4 respectively, because claims 18-20 have substantially similar claim language as claims 2-4, therefore claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matei, Leila and Matei 1 as discussed above for substantially similar rationale. 
Claim 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matei and Leila and further in view of of de Kleer et al. (Pub. No. US2010/0010654A1) (hereinafter Kleer). 
Regarding claim 11, Matei teaches the system utilizing a diagnosis engine; a lumped parameter model of the system used by the diagnosis engine for diagnosis; (Matei discussed in page 4819 under ‘Introduction’, the interconnections of physical components in a physical system, the constitutive equations of the system components are known for a subset of the components and observations of the system behavior are available. The system manufacturers always like to improve physical system by enabling a range of model-based analytics methods i.e. by including model-based diagnosis features in their products. It has been discussed in page 4820 under ‘Definition 1.1’, a component model is feasible when used in a system model and unknown constitutive equations of a component are represented by a system of equations, where G is a differentiable vector valued function, w is the vector of unknown parameters. In order to learn w, it is assumed to have access to a set of measurements ym over some time interval, that give indirect information about the behavior of the component. The measurements are used to solve a nonlinear least-square problem with constraints, measurements being predicted that is based on the optimal parameters or feasibility set of W, which provide indirect information about the behavior of a component. 
Moreover, Matei discussed in page 4823 under section V, about a model of the nonlinear resistor “R_nonlin in the Cauer filter” shown in Figure 2, output measurement is the voltage across the resistor R4 and the voltage provides indirect information about the nonlinear resistor behavior. The circuit shown in this figure 2 is an example of ‘lumped parameter model’, where the parameter values being learned by a representation of the feasibility set corresponding to w. A three- dimensional vector of parameters being chosen to have a descriptive 3D representation of the feasible sets. It has been mentioned at the same page (at right col.), that simulations of a Functional Mockup Unit (FMU) being generated from the Modelica description of the electrical circuit model in the learning process of finding optimized or feasible parameter values of w. Therefore, the simulation implemented in Python by using algorithms (performed in a computing system) in order to find the optimum parameters of a non-linear resistor, is referred as diagnosis engine and this learning procedure to accumulate data for learning the model for the feasibility constraints is referred as “lumped parameter model of the system for diagnosis”. It is understood from the above discussion, the physical system utilized the diagnosis engine and a lumped parameter model of the system used by the diagnosis engine for diagnosis).
Matei teaches performing a proximity search in the … model to find groups of components that may be affected by resistive or parasitic interactions between individual components in the groups; (Matei discussed in page 4819 under ‘Introduction’, a parametric mathematical model being selected for the constitutive equations (the system variables attached to its components and have relations between them), then the parameters and a representation/model of the parameter constraints being learned. A representation for parameter constraints helps to decrease the complexity of the search and enables a physical interpretation of the component model. In page 4820 under section II, two pins or connectors components, has been shown in Figure 1, each connector has two variables: a flow variable f and a potential like variable x. Depending on the physical domain, the flow variable can be current (electric), or heat flow rate (thermal). The variable x can represent electric potential (electric), angle (rotational mechanics) or temperature (thermal). It has been discussed in page 4820-4821 under section III, a parametric model for G has been chosen, to learn its parameters to best match the experimental data. Some points with high uncertainty being tried to stay close to parameter values that decrease the cost function J(w) and J is the cost function, constraint functions related to the feasibility set. They evolve with each iteration k, the feasibility set of w improves. At each iteration k, the optimization algorithm generates data points in its search and the search requires function evaluations, which in turn require the simulation of the model. Hence each point tested while searching for a better point at iteration k is labeled as feasible or infeasible, depending on the success of the simulation. Therefore, it is understood the “proximity search” being performed in this scenario (as discussed above), to find the groups of components (to find the feasibility set of parameters) and check resistive or parasitic interactions (e.g. heat flow rate, temperature or thermal) happened between individual 
Matei teaches augmenting the lumped parameter model by adding elements that emulate the resistive or parasitic interactions between the individual components in the groups; (Matei discussed in page 4820-4821 under section III, a parametric model for G has been chosen, to learn its parameters to best match the experimental data. Some points with high uncertainty being tried to stay close to parameter values that decrease the cost function J(w) and J is the cost function, constraint functions related to the feasibility set. They evolve with each iteration k, the feasibility set of w improves. The feasibility of a point w by a binary function is modeled, where p(w) = 1 if w is feasible and zero otherwise. At each iteration k, the optimization algorithm generates data points in its search and the search requires function evaluations, which in turn require the simulation of the model. Hence each point tested while searching for a better point at iteration k is labeled as feasible or infeasible, depending on the success of the simulation. In the beginning of the iterative process, the search towards points with high uncertainty, helping this way explore points that were not visited before. The iteration stops after k steps, when the data-set Sk is sufficiently large and informative so that the resulting feasibility model closely matches the entire landscape defined by p(w). Still, it can provide a good local representation of the feasibility set along the trajectory generated as part of the 
and Matei teaches sending the augmented lumped model by the diagnosis engine to perform the diagnosis on the system. (Matei discussed in page 4820-4821 under section III, the lumped model (parametric model G) being simulated to perform the searches towards the data-set or data points (with high uncertainty) at each iteration of k, to test each point, while searching for a better point at iteration k is labeled as feasible or infeasible, depending on the success of the simulation. Moreover, in page 4823 under section V (at right col.), it has been mentioned, that simulations of a Functional Mockup Unit (FMU) being generated from the Modelica description of the electrical circuit model in the learning process of finding optimized or feasible parameter values of w. Therefore, the simulation implemented in Python by using algorithms (performed in a computing system) in order to find the optimum parameters of a non-linear resistor, is referred as diagnosis engine. Since, the simulation being executed in an apparatus (computer device/system) comprises a processor, where the software or different algorithms being implemented to perform this whole simulation procedure, therefore it is understood the processor sent the instruction to the software (the diagnosis engine) to perform the diagnosis task. Moreover, all of the learning procedure to accumulate data for learning the model for the feasibility constraints is referred as “augmented lumped model”. Because, it has been mentioned in page 4824 under 
However, Matei does not explicitly teach a computer aided design (CAD) model of a system, performing proximity search in the CAD model …;
Leila teaches a computer aided design (CAD) model of a system, performing proximity search in the CAD model …; (Leila discussed in page 277 under section 3, the proposed system architecture is depicted in Fig. 4, the application consists of five basic modules, each of which interacts with other specific modules such as CAD model index, CAD model repository, CAD model files etc. Therefore, Leila teaches a computer aided design (CAD) model of a system (proposed system architecture in Fig. 4). Moreover, it has been discussed in page 279 under section 4, a distance function defines a distance/similarity between each pair of components of a group. To compute the distance function, the cosine coefficient method has been applied. In Fig. 4, it can be seen, the distance function is performed by the CAD model of Application architecture. Therefore, Leila teaches performing the proximity search or analysis between two components of a group in the CAD model).
However, Matei and Leila do not explicitly teach An apparatus comprising: a memory operable to store: and a processor coupled to the memory and operable to perform:
Kleer teaches An apparatus comprising: a memory operable to store: and a processor coupled to the memory and operable to perform: (Kleer disclosed in page 3 para [0020]: “In one possible implementation, the planner 30, the diagnosis engine 40, and the model 50 are software components and may be implemented as a set of sub-components or objects including computer executable instructions and computer readable data executing on one or more hardware platforms such as one or more computers including one or more processors, data stores, memory, etc.” Here, Kleer taught about an apparatus as a computer with memory and one or more processors and the processor included in a computer executes the computer executable instructions and computer readable data. In page 5 para [0033]: “The illustrated method … may be embodied in the form of computer executable instructions stored in a computer readable medium, such as in a memory operatively associated with the control system …”. It is clear to understand that memory as computer readable medium stores the computer executable instructions and since processor executes the computer executable instructions, therefore a processor is coupled to the memory and operable to perform any computer executable instructions).
Therefore, Matei, Leila and Kleer are analogous art because they are related in optimizing the product design by applying various features. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Matei, Leila and Kleer before him or her, to modify the accessing of computer aided design (CAD) model of a system and performing the proximity search or analysis between two components of Matei and Leila, to include a physical system consists of an apparatus comprising a processor configured to perform Kleer. The suggestion/motivation for doing so would have been obvious by Kleer because a model-based control system implemented as hardware, software and as a set of sub-components or objects including computer executable instructions and computer readable data executing on one or more hardware platforms such as one or more computers including one or more processors, data stores, memory, etc. (Kleer disclosed in page 3 para [0020]). Therefore, it would have been obvious to combine Kleer with Matei and Leila to obtain the invention as specified in the instant claim(s).
Regarding claims 14 and 15, Matei, Leila and Kleer teach The apparatus of claim 11, are incorporating the rejections of claims 7 and 9 respectively, because claims 14 and 15 have substantially similar claim language as claims 7 and 9, therefore claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matei, Leila and Kleer as discussed above for substantially similar rationale.
Regarding claims 12 and 13, Matei, Leila and Kleer teach The apparatus of claim 11, are incorporating the rejections of claims 4 and 6 respectively, because claims 12 and 13 have substantially similar claim language as claims 4 and 6, therefore claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matei, Leila, Kleer and Matei 1 as discussed above for substantially similar rationale.
Claims 10 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Matei and Leila and further in view of “Principles of Object Oriented Modeling and Simulation with Modelica 3.3” by Peter Fritzson (hereinafter Fritzson) (IDS provided on 02/18/2020).
Regarding claim 10, Matei and Leila teaches The method of claim 8, (as discussed above), however, Matei and Leila do not explicitly teach determining the resistive components comprises modeling wires based on connect statements, the resistive components comprising parasitic capacitance between the wires.
Wherein Fritzson teaches determining the resistive components comprises modeling wires based on connect statements, the resistive components comprising parasitic capacitance between the wires. (Fritzson disclosed in page 47, Figure 2-21: “The two resistor instances R1 and R2 are declared with modification equations for their respective resistance parameter values. Similarly, an instance C of the capacitor and an instance L of the inductor are declared with modifiers for capacitance and inductance respectively … Connect equations are provided to connect the components in the circuit.” It can be seen in Figure 2-21 that resistive components R1, R2 as resistors have respective resistance parameter values and R1 is connected with capacitor C and a wire ‘wire2’ in between of them. A connect statement have been declared under equation such as “connect (R1.n, C.p)”. Therefore, the resistive components comprising parasitic capacitance between the wires and resistive components such as resistors and capacitors have a connection by modeling wires which is based on connect statements).
Therefore, Matei, Leila and Fritzson are analogous art because they are related in computing the distance between two components of a design. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Matei, Leila and Fritzson before him or her, to modify Matei and Leila, to include the resistive components having parasitic capacitance between the wires and modeling wires based on connect statements of Fritzson. The suggestion/motivation for doing so would have been obvious by Fritzson because the resistive components R1, R2 as resistors have respective resistance parameter values and R1 is connected with capacitor C and a wire ‘wire2’ in between of them. A connect statement have been declared under equation “connect (R1.n, C.p)” (Fritzson disclosed in page 47, Figure 2-21). Therefore, it would have been obvious to combine Fritzson with Matei and Leila to obtain the invention as specified in the instant claim(s).
Regarding claim 16, Matei, Leila and Kleer teach The apparatus of claim 14, are incorporating the rejections of claim 10, because claim 16 has substantially similar claim language as claim 10, therefore claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matei, Leila, Kleer and Fritzson as discussed above for substantially similar rationale.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saha et al. (Pub. No. US2017/0193143A1) disclosed an improved method, apparatus and/or system which aids in extending correct behavioral models to include fault modes and in fault mode analysis of components and/or systems in simulated model environments, including, e.g., FMEA and FMECA and diagnostic fault tree generation. The inventive subject matter relates generally to the art of cyber-physical component and/or system modeling, found in connection with object-oriented .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
   	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/NUPUR DEBNATH/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148